USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 1 of 6


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 VICTOR L. JORDAN,

                      Plaintiff,

        v.                                        CAUSE NO. 3:20-CV-423 DRL-MGG

 LAPORTE COUNTY JAIL
 ADMINISTRATION et al.,

                      Defendants.

                                   OPINION AND ORDER

       Victor L. Jordan, a prisoner without a lawyer, filed a complaint. ECF 1. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Under 28 U.S.C. § 1915A, the court still must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against an immune defendant.

       Mr. Jordan alleges that, during his time at the LaPorte County Jail, he complained

to Captain Al Ott and Sergeant J. Wilcher about a variety of conditions. He sets these

conditions forth in his complaint as a “list of wrongs.” ECF 1 at 2. He complained about

the amount of toilet paper and soap he received – one roll and one small bar per week.

He complained about the diluted cleaning solutions and the inadequacy of other cleaning

supplies that were provided. He complained about a lack of reading and writing
USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 2 of 6


materials when he was in segregation, and the lack of sound on the television. He

complained about overcrowding and a lack of opportunities to practice his religion

(which he does not identify). He complained about medical care or the lack thereof. He

complained about lockdowns and a lack of indoor recreation. He complained about the

unevenness of the floor (which caused him to fall, although he reports no injuries) and

the temperature of the food. He complained about the cost of goods sold in the

commissary and the way those goods are taxed. And, he complained about a lack of law

library access. And, he complained about the grievance system, which yielded no real

results. Captain Al Ott and Sergeant J. Wilcher did not remedy these circumstances in

response to Mr. Jordan’s complaints, so he has sued them and the LaPorte County Jail

Administration.

       As an initial matter Mr. Jordan cannot sue unnamed members of the jail’s staff. See

Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)(“[I]t is pointless to include lists of

anonymous defendants in federal court; this type of placeholder does not open the door

to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.”).

Therefore, unnamed LaPorte County Jail Administration will be dismissed.

       Because Mr. Jordan was a pretrial detainee, his claims must be assessed under the

Fourteenth Amendment. Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir.

2017). “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding pretrial

detainees in conditions that ‘amount to punishment.’” Id. (quoting Bell v. Wolfish, 441 U.S.

520, 535 (1979)). It has long been recognized that inmates are entitled to “the minimal

civilized measure of life’s necessities.” Hardeman v. Curran, 933 F.3d 816, 820 (7th Cir.


                                             2
USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 3 of 6


2019) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). Inmates are held in conditions

that amount to punishment when they are not provided with “reasonably adequate

ventilation, sanitation, bedding, hygienic materials, and utilities.” Id. (quoting Gray v.

Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016)). “A pretrial condition can amount to

punishment in two ways: first, if it is ‘imposed for the purpose of punishment,’ or second,

if the condition ‘is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action is

punishment.’” Mulvania, 850 F.3d at 856 (quoting Bell, 441 U.S. at 538–39). A pretrial

detainee states a valid Fourteenth Amendment claim by alleging that (1) the defendants

“acted purposefully, knowingly, or perhaps even recklessly,” and (2) the defendants’

conduct was objectively unreasonable. Miranda v. Cty. of Lake, 900 F.3d 335, 353–54 (7th

Cir. 2018) (citing Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-74 (2015); see also Hardeman,

933 F.3d at 823 (extending Kingsley’s objective inquiry to all Fourteenth Amendment

conditions-of-confinement claims brought by pretrial detainees). However, “negligent

conduct does not offend the Due Process Clause,” so a showing of negligence or even

gross negligence will not suffice. Miranda, 900 F.3d at 353.

       Some allegations in the complaint are trivial. Mr. Jordan’s complaint about the

television not having sound and the insufficient quantity of toilet paper are examples.

Other allegations are vague. He includes little to no facts describing what occurred, when,

or who was involved – just general statements. A complaint must contain sufficient

factual matter to “state a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the pleaded factual content


                                               3
USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 4 of 6


allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

556). “Factual allegations must be enough to raise a right to relief above the speculative

level, on the assumption that all the allegations in the complaint are true (even if doubtful

in fact).” Twombly, 550 U.S. at 555 (quotation marks, citations and footnote omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not shown—the pleader

is entitled to relief.” Iqbal, 556 U.S. at 679 (quotation marks and brackets omitted). Thus,

“a plaintiff must do better than putting a few words on paper that, in the hands of an

imaginative reader, might suggest that something has happened to her that might be

redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400, 403 (7th Cir. 2010)

(emphasis in original). Mr. Jordan’s “list of wrongs” (ECF 1 at 2) does not state a claim; it

allows no more than the inference of a mere possibility of misconduct.

       Furthermore, he does not explain how Captain Al Ott and Sergeant J. Wilcher were

involved in the various things he complains about, other than as individuals to whom

Mr. Jordan complained. “[P]ublic employees are responsible for their own misdeeds but

not for anyone else’s.” Id. at 596. The doctrine of respondeat superior, which allows an

employer to be held liable for subordinates’ actions in some types of cases, has no

application to § 1983 actions. Moore v. State of Indiana, 999 F.2d 1125, 1129 (7th Cir. 1993).

Captain Al Ott and Sergeant J. Wilcher are not liable for the allegations Mr. Jordan makes

here just because they knew about them, and they are not liable for the way they

adjudicated Mr. Jordan’s grievances about these conditions. Mr. Jordan has no


                                              4
USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 5 of 6


constitutional right to access the grievance process. See Grieveson v. Anderson, 538 F.3d

763, 770 (7th Cir. 2008) (noting that there is not a Fourteenth Amendment substantive due

process right to an inmate grievance procedure).

       Furthermore, because it is unclear who was involved in each of Mr. Jordan’s

various complaints, it is also unclear that Mr. Jordan’s claims are sufficiently related to

one another to proceed together in one lawsuit. “Unrelated claims against different

defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). See

also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017).

       This complaint does not state a claim for which relief can be granted. Nevertheless,

Mr. Jordan may file an amended complaint if he has additional facts which he believes

would state a claim because “[t]he usual standard in civil cases is to allow defective

pleadings to be corrected, especially in early stages, at least where amendment would not

be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To file an

amended complaint, he needs to write this cause number on a Pro Se 14 (INND Rev.

2/20) Prisoner Complaint form which is available from his law library. His amended

complaint should be limited to claims that are related to one another. If he is unable to

do so, it may become necessary for the court to choose a claim for him or sever his case.

See Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“A district

judge [can] solve the problem by . . . dismissing the excess defendants under Fed.R.Civ.P.

21” or “by severance (creating multiple suits that can be separately screened) . . ..”). After

he properly completes the complaint form addressing the issues raised in this order, he

needs to send it to the court.


                                              5
USDC IN/ND case 3:20-cv-00423-DRL-MGG document 8 filed 05/25/21 page 6 of 6


      For these reasons, the court:

      (1) GRANTS Victor L. Jordan until June 22, 2021, to file an amended complaint;

and

      (2) CAUTIONS Victor L. Jordan if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

      SO ORDERED.

      May 25, 2021                              s/ Damon R. Leichty
                                                Judge, United States District Court




                                            6
